                  Case 1:17-cv-03014-VEC-OTW Document 119 Filed 01/07/19 Page 1 of 1




                                             THe CIIY oF NEW  Yonr
ZACHARYW. CARTER                            Law        DnpnRTMENT                                TIIOMAS B, ROBERTS
Corporalion Counsel                                CHURCH STREET
                                                 IOO                                                Phone: (212) 356-0872
                                                NEW YORK, NY IOOOT                                     Fax (212)356-2089
                                                                                             E-mail : lhrobert@law.nyc. gov
                                                                                                            (not for service)


                                                                        January 7,2019

         Bv ECF

         Honorable Ona T. Wang
         United States Magistrate Judge
         United States District Court
         Southern District of New York
         500 Pearl Street
         New York, N.Y. 10007

                        Re                         Y         al    CV      4

         Dear Judge Wang:

                 I am an Assistant Corporation Counsel in the office of Zachary Carter and responsible for
         representing the City of New York, the New York City Department of Homeless Services and
         the New York City Human Resources Administration ("Municipal Defendants") in the above-
         referenced matter. A few minutes ago, I filed a letter addressed to Your Honor but failed to
         attach Exhibit A to the letter. The Exhibit A is attached herewith.

                                                          Respectfirlly,



                                                          Thomas B. Roberts
                                                          Assistant Cor"poration Counsel


         CC   All parties by ECF
